






Exhibit 10.7


SEPARATION AGREEMENT


SEPARATION AGREEMENT by and among MDC PARTNERS INC. (“MDC” or the “Company”) and
MICHAEL SABATINO (“Sabatino”), dated as of July 29, 2015 (this “Agreement”).


WHEREAS, Sabatino and the Company are parties to that certain Amended and
Restated Management Employment Agreement, dated as of June 6, 2007 (as amended
in March 2011, the “Employment Agreement”), pursuant to which Sabatino served as
the Chief Accounting Officer and then SVP, Special Projects, of the Company;
WHEREAS, Sabatino and the Company are parties to Incentive Retention Agreements,
dated as of February 14, 2012, November 5, 2012, February 18, 2013, October 30,
2013, February 21, 2014, November 3, 2014 and April 27, 2015, respectively
(collectively, the “Incentive/Retention Agreements”), in each case, which
provided for the payment of incentive compensation previously made by the
Company to Sabatino; and
WHEREAS, capitalized terms used in this Agreement and not otherwise defined
shall have the meaning given to such terms in the Employment Agreement.
    
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
parties hereby agree as follows:


1.    Resignation and Termination of Term under Employment Agreement. Sabatino
hereby resigns from his position of employment with the Company. Sabatino and
the Company agree that his resignation shall be treated as a voluntary
separation from service without Good Reason under the Employment Agreement and
shall be treated as a voluntary resignation (that does not qualify for
“retirement” treatment) for purposes of any outstanding incentive compensation
agreements, effective July 20, 2015 (the “Termination Date”). In addition,
Sabatino hereby resigns from all director, officer and/or Manager positions of
any of the Company’s subsidiaries and affiliates (together, the “Company
Group”), effective as of the Termination Date.


2.    No Severance Payment. In accordance with the terms and conditions of
Section 7(a) of the Employment Agreement, Sabatino shall be entitled to payment
of the unpaid amount of his Base Salary through the Termination Date in full
satisfaction of any and all severance compensation and benefits or any other
claims for compensation and benefits (including, but not limited to, under the
2014 and 2015 LTIP Cash Incentive Agreements) which Sabatino may have or allege
against the Company Group, other than (w) payment of Sabatino’s seven days of
earned but unused vacation pay as of the Termination Date, (x) reimbursement for
unreimbursed business expenses incurred prior to the date hereof for which
Sabatino is entitled to reimbursement under applicable policies of the Company,
(y) Sabatino’s rights under any tax qualified plan, including any 401K plan,,
and Sabatino’s rights to COBRA coverage and (z) any indemnification, advancement
of expense rights pursuant and subject to the Company’s By-Laws and Sabatino’s
undertaking letter agreement with the Company dated January 12, 2015 (the
“Undertaking Agreement”). The Company will continue to provide to the Executive
indemnification and director and officer insurance coverage substantially
identical to that which the Company provides to its directors and officers,
subject to the terms of the Company’s By-Laws and the relevant insurance
policies and the Undertaking Agreement.


3.     Repayment under Incentive/Retention Agreements. Sabatino hereby covenants
and agrees to repay to the Company an amount equal to $208,535 in respect of the
Incentive/Retention Agreements (the “Retention Repayment Amount”). The Retention
Repayment Amount shall be paid by Sabatino to the Company prior to December 30,
2015. The Company agrees that payment of the Retention Repayment Amount as
provided in this Section 3 shall fully satisfy any and all obligations that
Sabatino may have to repay any amounts paid to him under the Incentive/Retention
Agreements.


4.    Intellectual Property Rights. Sabatino acknowledges and agrees that all
concepts, writings and proposals submitted to and accepted by MDC (“Intellectual
Property”) which relate to the business of MDC and which have been conceived or
made by him during the period of his engagement under the Employment Agreement,
either alone or with others, are the sole and exclusive property of MDC. As of
the date hereof, Sabatino hereby assigns in favor of MDC all the Intellectual
Property covered hereby. On or subsequent to the date hereof, Sabatino

1

--------------------------------------------------------------------------------








shall execute any and all other papers and lawful documents required or
necessary to vest sole rights, title and interest in the MDC or its nominee of
the Intellectual Property.


5.    Non-Disparagement and Communications with Company Employees, Business
Partners and Clients.  Sabatino agrees to refrain from any disparagement,
defamation, libel, or slander of the Company Group or any of the directors,
officers or agents of the Company Group, and agrees to refrain from any tortious
interference with the contracts and relationships of the Company Group. Sabatino
further agrees that he will refrain from discussing Company Group confidential
business or financial information with third parties, including the Company
Group’s actual and potential clients or business partners. Sabatino further
agrees that he will not discuss the Company Group’s business with Company Group
employees, clients, or business partners without the written consent of the
Company’s Chief Executive Officer or his designee. The Company agrees to use its
reasonable best efforts not to disaparage, defame, libel or slander Sabatino and
to take commercially reasonable efforts to cause its directors and executive
officers to refrain from any disparagement, defamation, libel, or slander
regarding Sabatino. Notwithstanding the foregoing, nothing in this Section 6
shall limit (and none of the following shall be deemed a breach of this
Section 6) (x) Sabatino or any director or executive officer of the Company from
making any truthful statement, to the extent Sabatino, or any such director or
executive officer, respectively, determines in good faith that such statement or
communication is (i) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, or (ii) or reasonably necessary in the view of
counsel in the defense or prosecution of any actual or reasonably anticipated
administrative or court action or claim or (y) Sabatino or any director or
executive officer of the Company from communicating truthful information to any
governmental, regulatory or quasi-regulatory authority. Nothing contained in
this Agreement shall be construed as a waiver by any of the parties hereto of
their attorney-client or joint defense privilege or work product protection or
any other privilege or protection belonging to such party, and the parties
acknowledge their continuing obligations to maintain each such privilege.


6.    No Third Party Cooperation. Sabatino agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company Group, other than pursuant to
facially valid legal process. Sabatino agrees both to immediately notify the
Company upon receipt of any such process, and to promptly furnish to the Company
a copy of any written documentation evidencing such process.


7.    Confidentiality; Return of Company Property.


(a)    Sabatino acknowledges that he has had access to confidential, proprietary
business information of MDC as a result of employment, and Sabatino hereby
agrees not to use such information personally or for the benefit of others.
Sabatino also agrees not to disclose to anyone any confidential information at
any time in the future so long as it remains confidential. Nothing in this
Section 7 is intended or shall be construed to limit Sabatino from using or
disclosing any information to the extent that he determines in good faith to be
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, or (ii) or reasonably necessary in the view of counsel in the defense
or prosecution of any actual or reasonably anticipated administrative or court
action or claim.


(b)    Sabatino covenants that he will promptly return all Company Group
property in his possession to MDC. The Company agrees that it will, and it will
cause members of the Company Group to, promptly return to Sabatino any property
of Sabatino in its possession. The parties mutually agree to reasonably
cooperate in the identification of property required to be returned to the other
party, and in arranging for forwarding of mail, messages, telephone and other
communications to Sabatino. The Company agrees that Sabatino can keep his
Company laptop computer and cell phone (including the number) provided that the
Company shall be permitted to remove all Company Group property from such
computer and cell phone.


8.     Confirmation of Restrictive Covenants. Sabatino hereby acknowledges and
reaffirms all of his restrictive covenants set forth in Section 8 of the
Employment Agreement, which covenants shall remain in full force and effect in
accordance with their express terms and conditions following the Termination
Date.


9.    Entire Agreement; No Other Promises. Each of the parties hereto
acknowledges and represents that this Agreement contains the entire agreement
between Sabatino, MDC, and it supersedes any and all previous

2

--------------------------------------------------------------------------------








agreements concerning the subject matter hereof. For the avoidance of doubt, (x)
the restrictive covenants set forth in Section 8 of the Employment Agreement
shall remain in force along with any other terms in the Employment Agreement
that are necessary to enforce such covenants and (y) nothing herein is intended
or should be construed to affect any rights in the nature of indemnification,
contribution or similar rights to which the Company or Sabatino may be or become
entitled including without limitation pursuant and subject to the Company’s
By-Laws and the Undertaking Agreement. Each of the parties hereto further
acknowledges and represents that the none of the other parties hereto, nor any
of their agents, representatives or employees have made any promise,
representation or warranty whatsoever, express, implied or statutory, not
contained herein, concerning the subject matter hereof, to induce them to
execute this Agreement, and acknowledge that they have not executed this
Agreement in reliance on any such promise, representation or warranty. Sabatino
and the Company expressly acknowledge and agree that Section 1 of this Agreement
accurately represents and describes the circumstances under which his services
to the Company are ending.


11.    Equitable Relief. The parties acknowledge that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, and agree that
each of them shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach.


12.    Severability. If any term or condition of this Agreement shall be held to
be invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, this Agreement shall be construed without such term or condition.
If at the time of enforcement of any provision of this Agreement, a court shall
hold that the duration, scope or area restriction of any provision hereof is
unreasonable under circumstances now or then existing, the parties hereto agree
that the maximum duration, scope or area reasonable under the circumstances
shall be substituted by the court for the stated duration, scope or area.


13.    Choice of Law and Forum.    This Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of New York,
without regard to its choice of law provisions. Any dispute under this Agreement
shall be settled by final, binding and non-appealable arbitration in New York
City, New York by a single arbitrator selected by the parties.




14.    Amendment. This Agreement may not be amended or modified in any way,
except pursuant to a written instrument signed by all parties.
15.    Waiver. Failure of any party hereto at any time to enforce any provision
of this Agreement or to require performance by any other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of such party thereafter to enforce its rights hereunder; nor shall
it be taken to constitute a condonation or waiver by such party of that default
or any other or subsequent default or breach.
16.    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:

3

--------------------------------------------------------------------------------








If to the Company:
MDC Partners Inc.
745 Fifth Avenue
New York, NY 10151
Attention: General Counsel


With a copy to:
Paul C. Curnin
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017


If to Sabatino:
Michael Sabatino
863 Remsens Lane
Oyster Bay NY 11771


With a copy to:
James L. Brochin
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064



Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
19.    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.




***

4

--------------------------------------------------------------------------------












HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.






MDC Partners Inc.




By: /s/ Mitchell Gendel _________
Name: Mitchell Gendel
Title: General Counsel








MICHAEL SABATINO




/s/ Michael Sabatino______________
Michael Sabatino



5